Citation Nr: 0910750	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Amrit K. Sidhu, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his acquaintance


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.
 
This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2008 Order, the Court 
endorsed an October 2008 joint motion for remand, vacated the 
February 2008 Board decision that denied the claim for 
service connection for PTSD, and remanded this matter for 
compliance with the instructions in the joint motion.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in June 2005.  The transcript has been 
associated with the claims file.

Although the Veteran's attorney requested that the case be 
remanded to the RO for consideration of new evidence, the 
Board will instead grant the claim.  As such, there is no 
prejudice to the Veteran.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD due to a verified 
in-service stressor.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service. 38 
U.S.C.A. §§ 1101, 1110,  5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the benefit sought on appeal is being fully 
granted, any deficiencies in notice were not prejudicial to 
the Veteran.

II.	Service Connection

The Veteran contends that he has PTSD as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. See 38 C.F.R. § 3.304(f) (2007).

The Veteran alleges that his PTSD is a result of numerous 
stressful events.  Specifically, the Veteran reported an 
incident of loading sidewinder missiles from the flight deck 
onto an elevator when the doors closed, and cut the missile 
in half.  Although nothing happened, this was life-
threatening for the Veteran as he expected it to explode.  
The Veteran also reported a second incident where he noticed 
that the tail fuses on two 500 pound bombs had started to 
spine.  Concerned that this would set off the bombs' timers 
and blow up the entire ship, he responded by pushing them 
over the edge of the ship.  It is unclear whether they did or 
did not explode in the water.  At any rate, they did not 
explode while on the ship and there was no destruction, 
injuries or damage.  The Veteran reporting having recurrent 
thoughts of these events.  He alleges that he has nightmares, 
insomnia, and night sweats due to recurrent recollections of 
these two events.  He believes these incidents are 
responsible for his current PTSD.  It should be noticed that 
the Veteran also reported witnessing other traumatic events, 
such as seeing the aftermath of an incident where a sailor 
was drawn into the intake of the jet engine. However, he does 
not have recurrent thoughts about these encounters.  


The Veteran's DD-214 confirms he was an ordinance machinist 
mate aboard the U.S.S. Constellation during the alleged 
timeframe.  Following his Travel Board hearing, the Veteran 
provided a copy of a CURR Request detailing the incident of a 
shipmate being sucked into the intake of the aircraft.  In 
short, the Veteran's personnel records as well as Copy of the 
CURR Request confirm his location and demonstrate his 
personal involvement. 
 
The pertinent question here is whether the Veteran has a 
diagnosis of PTSD attributed to his confirmed in-service 
stressors.  Resolving all reasonable doubt in favor of the 
Veteran, the Board concludes he does.  The Veteran admitted 
and the records indicate, that he never submitted to 
treatment for any psychiatric problems.  During a July 2003 
VA examination, the Veteran was evaluated for PTSD.  
Throughout the interview, the Veteran provided short answers 
to the examiner's questions and declined to expand on them.  
As will be discussed below, these short answers did not 
provide the examiner with a full picture of the Veteran's 
psychiatric condition.  The examiner found that the Veteran's 
psychiatric symptoms were mild and infrequent, with 
occasional difficulty sleeping.  He was diagnosed with 
adjustment disorder with irritable mood due to 
dissatisfaction with his job.  The examiner found the Veteran 
did not have PTSD because he did not suffer from flashbacks, 
distress at reminders of the war, physiologic reactivity, 
excessive startle response, or impaired concentration.  He 
gave the Veteran a GAF score of 70.  
Thereafter the Veteran underwent a private psychological 
evaluation in July 2005.  The Veteran provided the examiner 
with the VA mental health evaluation report and 
communications between him and VA to review.  The Veteran 
complained of sleep disturbance, insomnia, and night sweats 
due to recollections of his in-service experiences in Vietnam 
and described having a problem controlling his anger.  The 
Veteran again related the two traumatic, inservice incidences 
and provided that he had these distressing recollections of 
these events on a weekly basis.  He experienced intense 
distress when exposed to cues reminiscent of his wartime 
experiences.  Specifically, the Veteran was apprehensive when 
faced with an elevator that has a double door and seeing a 
ceiling fan would prompt him to think of the live bomb that 
he had to diffuse.  The examiner also found that the Veteran 
made consistent efforts to avoid thoughts or feelings 
associated with his trauma experiences on board the ship.  He 
avoided elevators whenever possible as well as news stories 
about war or Vietnam.  The examiner found that the Veteran 
had a generalized lack of interest in things, appeared to be 
socially isolated, and demonstrated significant detachment 
from social situations.  The examiner also found that the 
Veteran demonstrated several symptoms indicative of increased 
arousal, to include sleep disturbance, temper outbursts, 
diminished concentration, and marked hypervigilance which he 
reported have been consistent since his discharge from active 
duty.  The examiner also noted that while the Veteran has 
functioned reasonably well in an occupational sense, he has 
demonstrated markedly diminished function in his social 
relationships.  
In addition to mental health evaluation, the examiner 
performed the Shipley Institute of Living Scale, the 
Minnesota Multiphasic Personality Inventory-II (MMPI-II), the 
Trauma Symptom Inventory.  The results from the Shipley 
Institute of Living Scale were within normal limits.  The 
results from the MMPI-II test were suggestive of some over-
representation of current psychological distress.  The 
clinical scale scores of the MMPI-II indicated that the 
Veteran demonstrated high levels of psychological distress 
and anxiety.  The examiner opined that the Veteran struggled 
with chronic feelings of insecurity, inadequacy and 
inferiority.  The evaluations on his MMPI-II also suggested a 
tendency to be suspicious and guarded in his relationships.  
He took criticism too seriously and harbored grudges.  The 
examiner noted that the Veteran demonstrated significant 
evaluations on both the PK (Post-Traumatic Stress-Keane) and 
the PS (Post-Traumatic Stress-Challenger) scales.  
Additionally, the Veteran completed the Trauma Symptom 
Inventory wherein the examiner noted that the Veteran was 
honest and straightforward in his responses.  His symptoms 
include anger, irritability, persistent occurrence of 
intrusive experiences, a strong tendency to engage in 
avoidance, and high levels of anxious arousal.  In 
concluding, the examiner found that the Veteran met all 
criteria for PTSD and reasoned that his PTSD related to 
traumatic, in-service experiences that were not directly 
related to combat experiences but potentially life-
threatening.  
During the evaluation, the examiner also reviewed the July 
2003 VA examination report.  In reviewing the report, the 
examiner took considerable note of the fact that the Veteran 
was uncooperative during his VA interview.  As such, the 
examiner provided that the VA examination assessment should 
be viewed with some caution as the Veteran did not provide a 
detailed account of his current mental state.  
The Veteran also submitted to a March 2007 VA examination to 
assess his PTSD.  During the interview, the Veteran described 
his PTSD symptoms, to include depression, insomnia, anger, 
and some social isolation.  The examiner found that the 
Veteran was alert and oriented to person, place and time.  He 
maintained eye contact and was cooperative with the 
examination.  He did not appear distressed or anxious when 
discussing the two stressors events.  His associations are 
logical and stream of thought is unremarkable.  The examiner 
assessed the Veteran with dysthymia and gave him a GAF score 
of 70.  The examiner opined that the Veteran met some of the 
DSM-IV criteria for a diagnosis of PTSD, which was 
insufficient for making a full diagnosis.  Specifically, the 
examiner felt that the Veteran's symptoms of re-experiencing 
the event were not occurring in a persistent manner and his 
avoidance of social interaction as well as his increased 
arousal, while due in part to his service experiences, was 
more likely due to his personality structure.  
In January 2009, the private psychologist reviewed the 
Veteran's claims file, including the March 2007 VA 
examination, and drafted an addendum to his July 2005 
psychological evaluation.  In assessing the March 2007 VA 
examiner's findings, this psychologist opined that the VA 
examiner's assessment that the Veteran was not having 
symptoms of re-experiencing in a "persistent manner" set 
this criterion at very high standard.  The private examiner 
found that there was sufficient evidence of record that that 
Veteran exhibited symptoms of re-experiencing and again re-
affirmed his initial diagnosis of PTSD.  
The Board finds that there are two competent medical opinions 
which both support and refute the Veteran's Claim.  The RO 
initially denied the Veteran's claim as he had not been 
diagnosed with PTSD.  However, the Board finds otherwise.  
There is sufficient medical evidence of record that shows 
that the Veteran has PTSD.  The July 2005 private 
psychological evaluation, discussed above, shows that the 
examiner provided a comprehensive examination to include 
psychological testing and assessed the Veteran as having PTSD 
due to in-service stressors.  It is unclear the extent of the 
documents that this examiner reviewed during this evaluation.  
However, this opinion was rendered by a medical professional 
following a thorough examination and interview of the 
Veteran.  The examiner obtained an accurate history and 
listened to the Veteran's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Nieves-Rodriguez v. Peake, No. 06-3012 (Vet. App. Dec. 1, 
2008).  Further, this examiner subsequently reviewed the 
claims file in January 2009, including the March 2007 VA 
examination, and reaffirmed his assessment that the Veteran 
suffered from PTSD.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. §  5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. §  3.102.  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that he is entitled to a grant of service 
connection for his PTSD.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for PTSD is granted.    



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

